DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This communication is in response to the action filed on 08/12/2021. After a thorough search, prosecution history, double patenting review and view of the prior arts of record claims 1 and 11 are allowed.
Reasons for Allowance
The following is an Examiner’s reason for allowance: claims 1 and 11are allowed because the prior art of record the combination of Kalis (US20170156033) in view of Vengroff (US20090005968) and in further view of Gerlach (US20170353880) failed anticipate or render obvious the following claim limitations, “describing one or more interactions by each of a set of users of an online system with an entity having a presence in the online system, the information including a geographic location of each of the set of users stored in a corresponding user profile” , “determining a plurality of polygons each comprising a region on a geographic map, each of the plurality of polygons defined at one of a plurality of different geographic granularities including at least a first geographic granularity and a second geographic granularity” and “computing a score based at least in part on a number of the set of users that have interacted with the entity having a geographic location that is within the polygon and a total number of users of the online system having a geographic location that is within the polygon”. The prior arts of record taught location-based place determination using online social networks; location-based information 
Through further continued searching some relevant prior arts were located but do not teach the above claim limitations. Maginnis (20160182424) teaches location data for defining places. Abhyanker (US20140200963) teaches neighborhood polling in a geo-spatial environment. The dependent claims 2-10 and 12-20 depend on the independent claims 1 and 11 therefore the claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454